Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Palecki et al. (US 2006/0197523 A1) in view of Keene et al. (US Patent No. 10,276,008 B2), Kerecsen (US 2020/0294401 A1) and further in view of Schafer (US 2019/0244346 A1).
In considering claim 1, Palecki et al. discloses all the claimed subject matter, note 1) the claimed a detection device through which people traverse, the detection device producing a signal representative of at least one of an amount of an object being carried by a person and a distribution of metal carried by the person is met by the portal metal detector 105 (Figs. 1-3, page 3, paragraph #0045 to page 4, paragraph #0052), 2) 
value is met by the CPU portal 240 (Figs. 1-3, page 6, paragraph #0078 to paragraph #0082), 4) the claimed instructing the imaging device to capture an image of the person if the evaluating step suggests the presence of a weapon or if the determining step indicates that the signal exceeds the predetermined value thereby creating a captured image is met by the portal camera 305 and the collection processor utilizes the data from all the gradiometers in the arrangement to develop an estimate of the locations, magnitudes, and dipole moments of any objects passing a threshold for magnitude (Figs. 1-3, page 5, paragraph #0066 and page 6, paragraph #0078 to paragraph #0079), 5) the claimed transmitting the captured image to selected data devices assigned to trusted individuals is met by the CPU portal 240 which sends the sensor data to the screening computer 115 (Figs. 1-3, page 6, paragraph #0078 to paragraph #0082), 6) the claimed receiving a response from at least one of the data devices, the response indicating an action to be taken regarding the person is met by the operator workstation 110 (Figs. 1-3, page 6, paragraph #0078 to paragraph #0082), and 7) the claimed sending an updated message to the data devices reflecting the response such that a flow of people through the detection device is not bottlenecked with security 
	However, Palecki et al. explicitly do not disclose the claimed transmitting an indication that the signal exceeds the predetermined value and the captured image to multiple selected data devices assigned to trusted individuals, the data devices having a wireless connection with the controller and being selectively locatable away from the detection device, and wherein the data devices are handheld data devices and being in the form of smart phone.
Keene et al. teach that alternatively the covert screening may be monitored from a remote control room as shown in FIG. 6. Here the FMDS 1 is behind a wall and the wall is monitored by a CCTV camera 61. The transmitter 41 is long range and its signal 60 is directly received in the control room 62 where an audible or visual alert (not shown) may be given to the controller. The controller is also viewing the scene from the CCTV on a regular monitor. When alerted to the presence of a ferromagnetic object, the operator can observe or record (automatically or otherwise) the image of the person or object that caused the alert. The control room may monitor several other systems 63 simultaneously (Figs. 6-7, col. 12, line 43 to col. 14, line 65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transmitter as taught by Keene et al. into Palecki et al.’s system in order to significantly increase the ease of noticing an alert and provide a screening apparatus which can be located in the area of a person’s peripheral vision.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the smart phones as taught by Kerecsen into the combination of Palecki et al. and Keene et al.’s system in order to operate in a wide geographic area.
The combination of Palecki et al., Keene et al. and Kerecsen explicitly do not disclose the newly added claimed evaluating the signal regarding the distribution of metal being carried by the person to establish if the distribution of metal is small and is to be ignored, and if the distribution of metal establishes a pattern suggesting a presence of a weapon.
Schafer teaches that a security system at airports and in other travel related areas is an important issue (page 1, paragraph #0002) having a controller for evaluating the signal regarding the distribution of metal being carried by the person to establish in the distribution of metal is small and is to be ignored, and if the distribution of metal establishes a pattern suggesting a presence of a weapon (page 4, paragraph #0040 and #0042, …the item detection component 128 identifying the gun barrel 208 depicted 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the weapon detecting as taught by Schafer into the combination of Palecki et al., Keene et al. and Kerecsen’s system in order to increase the security at airports and in other travel related areas.
In considering claim 2, Schafer discloses all the claimed subject matter, note 1) the claimed wherein the determining step of the method further includes: the predetermined value being exceeded when the signal from the detection device indicates a concentration of the object exceeding a concentration threshold is met by the determining that the features 232 match the predefined features 240 the threshold amount and location of region (page 5, paragraph #0043 and #0044), 2) the claimed the predetermined value being exceeded when the signal from the detection device indicates a shape of the object exceeding a shape threshold is met by the determining that the features 232 match the predefined features 240 the threshold amount and size and shape (page 5, paragraph #0043 and #0044), 3) the claimed the predetermined value being exceeded when the signal from the detection device indicates a size of the object exceeding a size threshold is met by the determining that the features 232 match the predefined features 240 the threshold amount and size and shape (page 5, paragraph #0043 and #0044), 4) the claimed the predetermined value being exceeded when the signal from the detection device indicates a geometry of the object exceeding a geometry threshold is met by the determining that the features 232 match the 
In considering claim 3, the claimed wherein the response from the data devices includes one of “Verified OK”, “Responding”, and “Send Backup” as the action to be taken is met by the queries responses 325 (Fig. 3, page 6, paragraph #0078 to paragraph #0082 and page 14, paragraph #0167- #0168 of Palecki et al.).
In considering claim 4, the claimed  wherein the method further includes the step of sending an identity of the individual issuing the response is met by the queries responses 325 and the alarm files 330 (Fig. 3, page 6, paragraph #0078 to paragraph #0082 and page 14, paragraph #0167- #0168 of Palecki et al.).
In considering claim 5, the combination of Palecki et al., Keene et al., Kerecsen and schafer disclose all the limitations of the instant invention as discussed in claims 1 and 3 above, except for providing the claimed wherein if the response is “Verified OK”, then the data devices are updated with the response, and the captured image, an identity of the responding individual, and the response is logged in a data file. The capability using of if the response is “Verified OK”, then the data devices are updated with the response, and the captured image, an identity of the responding individual, and the response is logged in a data file is old and well known in the art. Therefore, the Official Notice is taken. It was notoriously well-known in the art before the effective filing date of the 
In considering claim 6, the claimed wherein if the response is “Responding”, then the data devices are updated with the response and an identity of the responding individual is met by the magnetic screening system operator 130 which is standing by and observes an identifier 1545 displayed on the system display 110 (Fig. 16, page 14, paragraph #0167- #0168 of Palecki et al.).
In considering claim 7, the combination of Palecki et al., Keene et al., Kerecsen and schafer disclose all the limitations of the instant invention as discussed in claims 1, 3 and 6 above, except for providing the claimed wherein the responding individual evaluates the person and updates the response with “Verified OK” or “Send Backup”. The capability using of the responding individual evaluates the person and updates the response with “Verified OK” or “Send Backup” is old and well known in the art. Therefore, the Official Notice is taken. It was notoriously well-known in the art before the effective filing date of the claimed invention to incorporate the old and well known using of the responding individual evaluates the person and updates the response with “Verified OK” or “Send Backup” into the combination of Palecki et al., Keene et al., Kerecsen and schafer’s system in order to update the system to current state.
In considering claim 8, the combination of Palecki et al., Keene et al., Kerecsen and schafer disclose all the limitations of the instant invention as discussed in claims 1 and 3 
In considering claim 9, the claimed wherein the method further includes a step of sending a message to at least one other data device soliciting assistance in dealing with the person is met by the magnetic screening system operator 130 which is standing by and observes an identifier 1545 displayed on the system display 110 (Fig. 16, page 14, paragraph #0167- #0168 of Palecki et al.).
In considering claim 10, the claimed wherein the method further includes a step of logging the captured image, an identity of the responding individual, and the response in a data file is met by the magnetic screening system operator 130 which is standing by and observes an identifier 1545 displayed on the system display 110 (Fig. 16, page 14, paragraph #0167- #0168 of Palecki et al.).

Claim 15 is rejected for the same reason as discussed in claim 15 above.
Claim 16 is rejected for the same reason as discussed in claim 6 above.
Claims 17-19 are rejected for the same reason as discussed in claims 7-9, respectively.
Claim 20 is rejected for the same reason as discussed in claim 10 above.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358.  The examiner can normally be reached on M-F 10:00AM- 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 5, 2021
/TRANG U TRAN/Primary Examiner, Art Unit 2422